Citation Nr: 0418057	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  99-06 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a deviated nasal 
septum.  

2.  Entitlement to a compensable rating for hearing loss of 
the left ear.  

3.  Entitlement to a compensable rating for residuals of 
fracture of the right (dominant) thumb.  

4.  Entitlement to a compensable rating for residuals of 
fracture of the left tibia.  

5.  Entitlement to a compensable rating for residuals of 
fracture of the right fibula.  

6.  Entitlement to service connection for hearing loss of the 
right ear.  

7.  Entitlement to service connection for a left shoulder 
disability.  

8.  Entitlement to service connection for a right elbow 
disability.  

9.  Entitlement to service connection for residuals of a 
right hand injury.  

10.  Entitlement to service connection for a right wrist 
disability.  

11.  Entitlement to service connection for a back disability.  

12.  Entitlement to service connection for a right knee 
disability.  

13.  Entitlement to service connection for a left knee 
disability.  

14.  Entitlement to service connection for a right foot 
disability.  

15.  Entitlement to service connection for a left foot 
disability.  

16.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971 and from September 1972 to September 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating action from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the noncompensable ratings for service-connected 
deviated nasal septum, hearing loss of the left ear, 
residuals of fracture of the right (dominant) thumb, 
residuals of fracture of the left tibia, and residuals of 
fracture of the right fibula and that denied entitlement to 
service connection for hearing loss of the right ear, a left 
shoulder disability, a right elbow disability, residuals of a 
right hand injury, a right wrist disability, a back 
disability, a right knee disability, a left knee disability, 
a right foot disability, a left foot disability, and 
gastroenteritis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The VA has a duty to schedule a travel board hearing for the 
veteran because he requested one in the text of his June 1999 
substantive appeal.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.76, 20.703, 20.704 (2003).  The Veterans Law 
Judge who conducts the hearing shall participate in making 
the final determination of the claim.  See 38 U.S.C.A. 
§§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2003).  

Accordingly, the case is remanded for the following action:

The RO should schedule a travel Board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the travel Board hearing.  
All efforts made should be documented and 
all correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






